MEMORANDUM OPINION

                                            No. 04-10-00031-CR

                                           IN RE Jason MIEARS

                                            Original Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 7, 2010

PETITIONS DENIED

           Relator Jason Miears filed numerous petitions in this court in Cause Numbers 04-10-

00031-CR through 04-10-00040-CR. 2 The court on its own motion has consolidated these cases

into Cause Number 04-10-00031-CR. The court has considered relator’s petitions and is of the



           1
          This proceeding arises out of Cause No. 2009-CR-6566, styled State of Texas v. Jason Miears, pending in
the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
           2
            Cause Number 04-10-00031-CR (six petitions for writ of mandamus); Cause Number 04-10-00032-CR
(one petition for writ of mandamus); Cause Number 04-10-00033-CR (one petition for writ of mandamus); Cause
Number 04-10-00034-CR (six petitions for writ of prohibition); Cause Number 04-10-00035-CR (two petitions
entitled “writ of execution”); Cause Number 04-10-00036-CR (four petitions entitled “petition for writ of quo
warranto”); Cause Number 04-10-00037-CR (one petition entitled “writ of procendo”); Cause Number 04-10-
00038-CR (four petitions entitled “writ of capias profine”); Cause Number 04-10-00039-CR (five petitions for writ
of injunction); Cause Number 04-10-00040-CR (one petition entitled “writ of attachment”).
                                                                                    04-10-00031-CR


opinion that relator is not entitled to the relief sought in any of the petitions. Accordingly, the

petitions are DENIED. See TEX. R. APP. P. 52.8(a).

                                                            PER CURIAM
DO NOT PUBLISH




                                               -2-